David F. Taylor (Pro Hac Vice)
DFTaylor@perkinscoie.com
Angela R. Jones (Pro Hac Vice)
AJones@perkinscoie.com
Kathleen M. O’Sullivan (Pro Hac Vice)
KOSullivan@perkinscoie.com
Eric J. Weiss (Pro Hac Vice)
EWeiss@perkinscoie.com
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

James N. Leik (Alaska Bar No. 8111109)
JLeik@perkinscoie.com
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
Facsimile: 907.276.3108

Attorneys for Defendants
Afognak Native Corporation and Alutiiq, LLC

                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA ex. rel. BEN                Case No. 3:15-cv-00150-HRH
FERRIS,
                                                     THIRD JOINT STATUS REPORT
                        Plaintiff,                   REGARDING SETTLEMENT

        v.

AFOGNAK NATIVE CORPORATION and
ALUTIIQ, LLC,

                        Defendants.

        Relator Ben Ferris and Defendants Afognak Native Corporation and Alutiiq, LLC

(together, the “Parties”) jointly submit this Third Joint Status Report Regarding Settlement

pursuant to the Court’s order dated January 14, 2019. See Dkt. 484.




United States ex rel. Ben Ferris v. Afognak                                    LEGAL143213299.1
Native Corp, et al.; 3:15-cv-00150-HRH
         Case 3:15-cv-00150-HRH Document 485 Filed 02/08/19 Page 1 of 5
         The Parties submitted their first Joint Status Report to the Court on December 17, 2018.

See Dkt. No. 482. The Parties advised the Court that they were conferring with the Department

of Justice in an effort to obtain its consent to the Parties’ settlement in principle. Although such

consent is not required, the Parties sought to reduce the burden of further litigation. Id. at 1-2

(citing United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 722-23 (9th Cir.

1994)). The Parties further advised that they “anticipate[d] seeking Court approval of their

settlement on or before January 17, 2019.” Id. at 2.

         On January 11, 2019, the Parties submitted a Second Joint Status Report Regarding

Settlement, advising that the Parties had executed definitive settlement agreements resolving all

claims and disputes between Relator and the Defendants, but the federal government shutdown

prevented them from completing their discussions with the Department of Justice. See Dkt. 483.

The Parties advised that they would move for Court approval of the settlement or submit a

further status report no later than February 8, 2019. See id.; see also Order dated Jan. 14, 2019,

Dkt. 484 (accepting the Parties’ Second Joint Status Report Regarding Settlement and ordering

parties to file for approval of their settlement or submit a further status report by February 8,

2019).

         Immediately after the federal government shutdown ended, the Parties resumed their

discussions with the Department of Justice. The Department of Justice advises that it is

considering whether to consent to the settlement but has not yet been able to provide its final

position on settlement. The Department of Justice advises that it expects to provide its final

position on settlement within 2 to 3 weeks. Accordingly, the Parties respectfully propose to seek

approval of the settlement or to submit a further status report by March 1, 2019.




United States ex rel. Ben Ferris v. Afognak     -2-                                  LEGAL143213299.1
Native Corp, et al.; 3:15-cv-00150-HRH
          Case 3:15-cv-00150-HRH Document 485 Filed 02/08/19 Page 2 of 5
        Dated: February 8, 2019.


                                              PERKINS COIE LLP
                                              1201 Third Avenue, Suite 4900
                                              Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
                                              Facsimile: 206.359.9000

                                              By: /s/ Angela R. Jones
                                                  David F. Taylor (Pro Hac Vice)
                                                  Angela R. Jones (Pro Hac Vice)
                                                  Kathleen M. O’Sullivan (Pro Hac Vice)
                                                  Eric J. Weiss (Pro Hac Vice)

                                              PERKINS COIE LLP
                                              James N. Leik
                                              1029 West Third Avenue, Suite 300
                                              Anchorage, AK 99501-1981
                                              Telephone: 907.279.8561
                                              Facsimile: 907.276.3108
                                              Attorneys for Defendants
                                              Afognak Native Corporation and Alutiiq,
                                              LLC




United States ex rel. Ben Ferris v. Afognak     -3-                               LEGAL143213299.1
Native Corp, et al.; 3:15-cv-00150-HRH
         Case 3:15-cv-00150-HRH Document 485 Filed 02/08/19 Page 3 of 5
                                              MOTLEY RICE LLC
                                              William H. Narwold
                                              Mathew P. Jasinski
                                              Michael J. Pendell
                                              20 Church St., 17th Floor
                                              Hartford, CT 06103
                                              Tel.: (860) 882-1681
                                              Fax: (860) 882-1682

                                              Max N. Gruetzmacher
                                              Erin C. Williams
                                              28 Bridgeside Boulevard
                                              Mt. Pleasant, SC 29464
                                              Tel: (843) 216-9000
                                              Fax: (843) 216-9450

                                              By: /s/ Mathew P. Jasinski
                                                  Mathew P. Jasinski

                                              CASHION GILMORE LLC
                                              John P. Cashion (Alaska Bar No. 9806025)
                                              1007 W. 3rd Ave., Suite 301
                                              Anchorage, AK 99501
                                              Tel.: (907) 222-7936
                                              Fax: (907) 222-7938

                                              BERG & ANDROPHY
                                              Sarah M. Frazier
                                              3704 Travis St.
                                              Houston, TX 77002
                                              Tel: (713) 529-5622
                                              Fax: (713) 529-3785

                                              RABON LAW FIRM, PLLC
                                              Charles H. Rabon, Jr.
                                              225 E. Worthington Ave., Ste. 100
                                              Charlotte, NC 28203
                                              Tel.: (704) 247-3247
                                              Fax: (704) 208-4645

                                              Attorneys for Relator Ben Ferris




United States ex rel. Ben Ferris v. Afognak     -4-                               LEGAL143213299.1
Native Corp, et al.; 3:15-cv-00150-HRH
         Case 3:15-cv-00150-HRH Document 485 Filed 02/08/19 Page 4 of 5
                                    CERTIFICATE OF SERVICE

        I certify that on February 8, 2019, the foregoing was filed with the Court's electronic

filing system which served a copy on all counsel of record.


                                              By: s/Angela R. Jones
                                                  Angela R. Jones




United States ex rel. Ben Ferris v. Afognak                                           LEGAL143213299.1
Native Corp, et al.; 3:15-cv-00150-HRH
         Case 3:15-cv-00150-HRH Document 485 Filed 02/08/19 Page 5 of 5
